Case 6:21-cv-00423-ADA Document 1-3 Filed 04/28/21 Page 1 of 4




              Exhibit 3
    Case 6:21-cv-00423-ADA Document 1-3 Filed 04/28/21 Page 2 of 4




Hitachi Machine Vision Cameras (See product list at end of chart for
models)
Infringement of the ‘790 patent
Claim 1                 Evidence
1. An interface for     The Hitachi Machine Vision camera provides
receiving data from     an interface for receiving data from an image
an image sensor         sensor having an imaging array and a clock
having an imaging       generator for transfer to a processor system.
array and a clock
generator for transfer For example, an image capturing subsystem of
to a processor system the Hitachi Machine Vision camera has a CMOS
comprising:             image sensor that includes an imaging array
                        and a clock generator. An image processing
                        subsystem of the Hitachi Machine Vision
                        camera includes a processor that processes
                        image data (e.g. to provide partial-scan,
                        cropping, adjustments, etc. depending on the
                        model). The Hitachi Machine Vision camera
                        includes interface circuitry that receives image
                        data from the image capturing subsystem and
                        transfers the image data to the processor. The
                        interface circuitry thereby enables the transfer
                        of image data between the image capturing
                        subsystem, which runs in a pixel clock domain,
                        and the image processing subsystem, which
                        runs in a processor clock domain.
a memory for storing    The Hitachi Machine Vision camera provides a
imaging array data      memory for storing imaging array data and
and clocking signals    clocking signals at a rate determined by the
at a rate determined    clocking signals.
by the clocking
signals;                For example, the interface circuitry of the
                        Hitachi Machine Vision camera includes a
                        buffer module that stores the image data that
                        is received from the image capturing
                        subsystem. The buffer module has control and
                        clock signal inputs. The buffer module clocks
                        its internal and external signals at a rate that
                        is determined by the input clock signals. This
                        enables the buffer module to store the image
                        data at a rate that is in accordance with the
                        pixel clock domain of the image capturing
                        subsystem.
a signal generator for The Hitachi Machine Vision camera provides a
generating a signal     signal generator for generating a signal for


                                                                      1
    Case 6:21-cv-00423-ADA Document 1-3 Filed 04/28/21 Page 3 of 4




for transmission to       transmission to the processor system in
the processor system      response to the quantity of data in the
in response to the        memory.
quantity of data in the
memory; and               For example, the interface circuitry of the
                          Hitachi Machine Vision camera includes
                          interface functionality that generates a signal
                          when the buffer module has image data that is
                          ready for transmission to the processor. The
                          signal indicates that the buffer module has a
                          frame or sub-frame of image data for the
                          processor.
a circuit for controlling The Hitachi Machine Vision camera provides a
the transfer of the       circuit for controlling the transfer of the data
data from the             from the memory at a rate determined by the
memory at a rate          processor system.
determined by the
processor system.         For example, the interface circuitry of the
                          Hitachi Machine Vision camera includes timing
                          and control functionality that controls the
                          transfer of image data from the buffer module
                          to the processor. The timing and control
                          functionality enables the image data to be
                          transferred at a rate determined by the
                          processor system. This enables the processor
                          to acquire the image data at a rate that is in
                          accordance with the processor clock domain.


Product List
KP-FM200GV
KP-FM500GV
KP-FMD200GV
KP-FMD500GV
KP-FM200UB
KP-FM500UB
KP-FMD200UB
KP-FMD500UB
KP-FM500WCL

References
[1] KP-FM200GV
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM200GV%20Series.PDF

[2] KP-FM500GV


                                                                         2
    Case 6:21-cv-00423-ADA Document 1-3 Filed 04/28/21 Page 4 of 4




https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM500%20Series.pdf

[3] KP-FMD200GV
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM200GV%20Series.PDF

[4] KP-FMD500GV
https://www.hitachikokusai.com/IndustrialVisionSystems/Cameras/KP-
FMD500GV.html

[5] KP-FM200UB
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM200UB%20Series.PDF

[6] KP-FM500UB
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM500%20Series.pdf

[7] KP-FMD200UB
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM200UB%20Series.PDF

[8] KP-FMD500UB
https://www.hitachikokusai.com/IndustrialVisionSystems/Cameras/KP-
FMD500UB.html

[9] KP-FM500WCL
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM500%20Series.pdf

[10] Hitachi Kokusai Electric - General Catalog Cameras for Industrial
Applications
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/Product%20Catalog%2016-10.pdf




                                                                         3
